                                                                                           FILED
                                                                                  2019 May-16 PM 01:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

YONATAN KULUBRAHNA,                        )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No. 4:19-cv-00368-ACA-JEO
                                           )
DAVID RIVERA, et al.,                      )
                                           )
      Respondents.                         )

                           MEMORANDUM OPINION

      This case is before the court on Respondents’ motion to dismiss. (Doc. 10). In

the motion, Respondents note that Petitioner was removed from the United States on

May 2, 2019. (Doc. 10 at 1; see also doc. 10-1). Because Petitioner has been

removed, the court can no longer provide meaningful relief. Thus, the court finds that

the petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d 906,

913 (11th Cir. 2003). Accordingly, the court WILL GRANT Respondents’ motion

and dismiss this case.

      The court will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this May 16, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
